149 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dorman D. WALKER, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 97-4278.
United States Court of Appeals, Eighth Circuit.
Submitted May 7, 1998.Filed May 27, 1998.

Appeal from the United States District Court for the District of South Dakota.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Dorman D. Walker appeals from the final judgment entered in the District Court1 for the District of South Dakota granting summary judgment in favor of the United States in Walker's action under the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680, and denying Walker's pending motions.  After careful review of the record and the parties' submissions, we conclude that the district court correctly denied Walker's motions and granted summary judgment to the United States for the reasons stated in the court's memorandum opinion and order.


2
Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota